 SEARS, ROEBUCK AND CO.321Sears,Roebuck and Co.andLocal Union 880, SignDisplay and Allied Workers,AFL-CIO,Petitioner.Case 18-RC-8702November 24, 1971DECISION AND ORDERBY 'MEMBERSFANNING, JENKINS, ANDKENNEDYUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer Robert R. Martin-son. Following the hearing and pursuant to Section102.67 of the National Labor Relations Board Rulesand Regulations and Statements of Procedure, Series8,as amended, this case was transferred to theNational Labor Relations Board for decision. Briefswere timely filed by the Employer and Petitioner.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this case to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organization involved claims torepresent certain employees of the Employer.3.No question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the ActThe Employer is a New York corporation engagedin retail sales of merchandise and services in retailoutlets throughout the United States. Employer'sprincipal office is located in Chicago, Illinois.The instant proceeding involves the Employer'sBrookdale Boulevard store located in Minneapolis,Minnesota. The Employer has approximately 73 full-time and 155 part-time nonselling employees andapproximately 122 full-time and 272 part-time sellingemployees.The Petitioner seeks to represent all display depart-ment employees at the above location. There are eightemployees involved; included in this number are fivefull-time display employees, one part-time displayemployee, one employee designated as a displayhelper, and one sign shop employee. These employeesare supervised by the display sales manager located inthe display shop on the second floor of the Brookdalestore.The Petitioner contends that the employees soughthave a sufficient community of interest to warranttheir inclusion in a separate unit. More specifically,Petitioner argues that the display employees aresupervised separately; that their work requires certainartistic ability; that they have no substantial contactwith other employees and that they have differentconditions of employment.The Employer asserts that sales employees performfunctions similar to those performed by the displayemployees. Employer states that the unit sought is an"arbitrary segmentation of the appropriate unitbecause Petitioner has failed to recognize the differ-ence in the Employer's method of display merchan-dising from that of more elaborate and artisticmethods used by some other retailers." The Employerfurther contends that the display department employ-ees are not required to have or exercise any specializ-ed training or artistic skills. Finally, Employer arguesthat the display employees are in constant contactwith sales employees as well as department managersbecause of the integrated nature of Employer'soperation.The record shows that in most instances the displayemployees use Merchandise Arrangement Guides (M.A. G. pages) or Spotlight pages to display merchan-dise.These consist of photographs and diagramsissued monthly from Employer's national advertisingdepartment in Chicago, and show how merchandiseshould be displayed and how departments should bearranged.Approximately 100 of the guides arereceived by all stores each month and they areintended to give the stores a uniform appearancethroughout the country.Generally, display employees are assigned to aparticular department and the method of assignmentis as follows: John Cochron, display sales manager,places the M. A. G. or Spotlight pages on clipboardsin the display office and the display employeesconcerned take that information to the manager orsellingemployees in the affected department todiscusshow the particular spotlight should bepresented. Sales employees receive a copy of theassignments and make available ahead of time themerchandise to be used in the display. Using theSpotlight orM. A. G. pages, the display man, inconjunction with sales personnel, arranges the mer-chandise on an "end cap." The "end cap" is a displaylocated at the end of an aisle designed to attract thecustomer's attention. Additionally, display employeesuse the Spotlight pages to build props, racks, lattices,and shelves needed to display merchandise. If thedisplay requires accessorizing (items to highlight thedisplay) the display employee or in some cases a salesemployee will select the items from other departmentsand sign for them.The display employee in the sign shop has facilities194 NLRB No. 48 322DECISIONS OF NATIONAL LABOR RELATIONS BOARDformaking only signs that are simple to produce.However, on those infrequent occasions where theSpotlight page requires an elaborate sign it would besent from Employer's art department in Chicago ordone by an outside contractor. The display employeesalso hang all overhead signs, pennants, and decora-tion in areas requiring the use of a ladder.The record reveals that the display employees spendapproximately 80 percent of their time in the sellingdepartments working With 'sales employees to select,arrange, and accessorize merchandise shown in theSpotlight and M. A. G. pages. The remaining portionof the display employees time is spent in the shoplocated on the second floor of the store or in receivingand transporting displays.During seasonal changes the display employees setup displays at the three satellite locations of CoonRapids (10 miles from the Brookdale store), GoldenValley (8 miles), and Anoka (15 miles). Here, thedisplay workers spend about half a day and are paid11 cents per mile for using their personal vehicles.The record discloses that all full-time employeesreceive identical fringe benefits, including hospitaliza-tion, insurance, vacations, holidays, jury duty pay,and profit sharing, and all employees use the sameparking lot, timeclock coffeeshop, and restrooms.However, while nonselling employees normally workfrom 8 a.m. to 5 p.m., Monday through Friday, theselling employees work from 9 a.m. to 6 p.m. 3 days aweek, 12:30 p.m. to 9:30 p.m. 2 days a week and everyfourth Saturday and Sunday. Finally, the recordsfurther show that during the Christmas rush somedisplay employees are assigned to selling depart-ments.In view of the integrated functional and operationalnature of the Employer's operation, the continuouscontact with and interrelationship of work dutiesbetween the display employees and sales employeesand the, sharing of common conditions of employ-ment, including common intermediate and ultimatesupervision,we are persuaded that any separatecommunity of interest which the display employeesmight enjoy has been submerged into a broadercommunity of interest which those employees sharewith other sales employees.Under all these circumstances, .and as the displaydepartment employees neither constitute a traditionalbargaining group nor appear to be sufficiently skilledto constitute a craft group, we find that the unitsought by the Petitioner is inappropriate. According-ly, we shall dismiss the petition.ORDERIt is hereby ordered that the petition filed herein be,and it hereby is, dismissed.